Case 1:21-mj-02340-LMR Document 6 Entered on FLSD Docket 03/01/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 21-MJ-2340

 UNITED STATES OF AMERICA,

        Plaintiff,
 vs.

 DROR SVORAI,

       Defendant,                            NOTICE OF PERMANENT APPEARANCE
 ___________________________/


        NOTICE IS HEREBY GIVEN that Robert G. Amsel, of the law firm of Ross Amsel
 Raben Nascimento, PLLC., enter permanent appearance as counsel for Defendant, Dror
 Svorai, in this cause for all proceedings in the Southern District of Florida. This notice does
 not cover any proceedings in the Eleventh Circuit Court of Appeals or in any other collateral
 proceedings. The Clerk of this Court is requested to send copies of all court notices pertaining
 to this cause to the undersigned.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 1st day of March 2021 I electronically filed the
 foregoing document with the Clerk of the Court and all counsel of record using CM/ECF.


                                             Respectfully submitted,
                                             ROSS AMSEL RABEN NASCIMENTO, PLLC.
                                             2250 S.W. 3rd Avenue, 4th Floor
                                             Miami, Florida 33129
                                             Telephone: 305-858-9550
                                             Fax: 305-858-7491
                                             Email: bobamsel@crimlawfirm.com

                                             By:    /s/ ROBERT G. AMSEL
                                                    ROBERT G. AMSEL
                                                    FLORIDA BAR NO. 349690
